DECISION AND JUDGMENT ENTRY
{¶ 1} Relator, Lonny Lee Bristow, an inmate in a correctional facility, has filed a petition for writ of mandamus. When an inmate commences a civil action against a government entity or employee, R.C. 2969.25 requires attachment of an affidavit listing all civil actions filed by the inmate within the past five years. If this requirement is not met, the complaint for an original action will be dismissed. See State ex rel. Zanders v.Ohio Parole Bd. (1998), 82 Ohio St.3d 421; State ex rel.Williams v. Markus, 8th Dist. No. 82440, 2003-Ohio-660, at ¶ 4.
 {¶ 2} Relator has failed to attach an affidavit of all civil actions filed by him within the past five years as required by R.C. 2969.25. Accordingly, his petition for writ of mandamus is dismissed. Court costs of this action are assessed to relator, Lonny Lee Bristow.
WRIT DENIED.